t c summary opinion united_states tax_court mary holland trull petitioner v commissioner of internal revenue respondent docket no 6162-00s filed date mary holland trull pro_se amy dyar seals for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s - federal_income_tax in the amount of dollar_figure this court must decide whether petitioner is entitled to a deduction in the amount of dollar_figure for a contribution to her individual_retirement_account ira for the taxable_year some of the facts in this case have been stipulated and are so found petitioner resided in raleigh north carolina at the time she filed her petition petitioner mary holland trull petitioner is a computer programmer during petitioner was employed by carolina power and light company cp l until january when she was laid off the official termination_date on cp l records is date during her employment with cp l petitioner was covered by an employer pension_plan she was vested in the cp l pension_plan petitioner contributed dollar_figure to the cpél pension_plan in even though her employment was terminated petitioner did not forfeit her right to the pension_plan funds after leaving cp l petitioner was employed by wake county hospital system inc wchs beginning date petitioner was not covered by the wchs employer pension_plan during petitioner’s adjusted_gross_income for the year in issue exceeded dollar_figure during petitioner also made a contribution in the amount of dollar_figure to her ira she deducted the dollar_figure ira contribution on her federal_income_tax return she filed her return as head_of_household respondent disallowed the ira deduction petitioner contends that as soon as she ceased working for cp l and was not eligible to participate in a qualified_retirement_plan with wchs she was entitled to the ira deduction petitioner further contends that all contributions to that cp l pension_plan in ‘96 were from their cp l’s severance and package deal petitioner also relies on language found in irs publication irs pub income_tax guide for individuals which states that if a taxpayer receives benefits from a previous employer’s plan and the taxpayer is not covered under a current employer’s plan then the taxpayer is not considered covered by a plan respondent contends that during petitioner was an active_participant in an employer pension_plan regardless of the length of time she participated in the plan because petitioner was an active_participant and her adjusted_gross_income exceeded the applicable limit respondent’s position is that petitioner was not eligible to deduct a contribution made to an ira in under sec_219 in general under sec_219 an individual is entitled to deduct the amount contributed to an ira the amount of the deduction is limited to the lesser_of dollar_figure or an amount equal to the compensation includable in a taxpayer’s gross_income for the year sec_219 in addition the amount of the q4e- deduction may be limited if the taxpayer was for any part of the taxable_year an active_participant sec_219 an active_participant is an individual who is an active_participant ina sec_401 or other employer pension_plan sec_219 this limitation results in total disallowance of the deduction for a taxpayer filing as head_of_household when the total adjusted_gross_income exceeds dollar_figure sec_219 and as relevant herein adjusted_gross_income is determined without regard to any ira deduction sec_219 a an individual is an active_participant in a defined_benefit_plan if for any portion of the plan_year she is not excluded under the eligibility provisions of the plan sec_1_219-2 income_tax regs the determination of whether an individual is an active_participant shall be made without regard to whether or not such an individual’s rights under a plan are nonforfeitable sec_219 683_f2d_57 3d cir affg tcmemo_1980_532 85_tc_168 if an employee makes a voluntary or mandatory contribution to an employer pension_plan such employee is an active_participant in the plan for the taxable_year in which such contribution is made sec_1_219-2 income_tax regs cp l’s pension_plan was a stock purchase-savings pension 401_k_plan which allowed contributions by the employee and - - matching_contributions by the employer sec_401 includes stock_bonus_plans pension plans and k cash and deferred arrangement plans sec_401 k therefore the cp l pension_plan is a qualified_plan under sec_401 a petitioner’s form_w-2 wage and tax statement from cp l indicates that she participated in the cp l pension_plan before her termination and that she made contributions which totaled dollar_figure petitioner concedes that any money she contributed in the first weeks of before her termination went into the funds already in the cp l pension_plan where it remained and she received a benefit petitioner was not excluded from the eligibility provisions of the cp l pension_plan before her termination petitioner made contributions to and accrued_benefits in the cp l pension_plan during petitioner’s reliance on irs pub is also misplaced the language in irs pub on which petitioner relies states that if a taxpayer receives benefits from a previous employer’s pension_plan and the taxpayer is not covered by a current employer’s pension_plan then the taxpayer is not considered covered by a plan this was not the case with petitioner because she did not receive benefits from the cp l pension_plan during in any event the authoritative sources of federal tax law are in the statutes regulations and judicial decisions and not in such informal publications zimmerman v commissioner 71_tc_367 - - affd without published opinion 614_f2d_1294 2d cir it is the relevant language of the internal_revenue_code which must be followed we find that petitioner was an active_participant in an employer pension_plan and hold that because her adjusted_gross_income exceeded dollar_figure she is not entitled to a deduction for her contribution to an ira sec_219 and reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
